DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed August 22, 2022 has been entered. Claims 1-19 remain pending in the application. Claims 20-21 have been canceled.
Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 19 objected to because of the following informalities: 
In claim 19, line 3, “wherein:” should be deleted.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US Publication No. 2006/0137861) in view of Wang (US Publication No. 2005/0073811, hereinafter referred to as “Wang ‘811”).
Regarding claim 1, Wang discloses a fin structure, comprising: a plurality of fins (fins 20’) arranged parallel to one another (see Figure 5) and configured to dissipate thermal energy (Paragraph [0002], “The present invention relates generally to heat dissipation devices, and more particularly to heat dissipation devices for cooling electronic devices on a substrate”), which is generated by a heat generating component (Paragraphs [0022]-[0023], fins dissipating heat produced by CPU) and conducted by a heat sink (Paragraph [0009] and [0023], heat sink having a heat absorbing base contacting the heat producing electronic component) to the fin structure via convection (airflow produced by fan 60), wherein air flows through the plurality of fins (20’) in a primary airflow direction (Figure 6, lateral direction); and at least one structure (cutout 24’ and folded flange 25’) integrated within each of the plurality of fins (20’) and configured to redirect a portion of the airflow in a direction (Figure 6, bottom portion of flow forced downwards), which differs from the primary airflow direction (see Figure 6) (Paragraph [0023], “As shown in FIG. 6, one part of the airflow generated by the fan 60 is blocked and then guided by the flanges 25′ to flow inclinedly downwards and rearwards toward the printed circuit board”). 
Wang does not disclose wherein the fin structure comprises a first fin and a last fin, which are coupled to opposing sides of the plurality of fins to complete the fin structure and prevent air leakage from sides of the fin structure, wherein the first fin and the last fin do not include an integrated airflow guiding structure.
However, Wang ‘811 teaches (in Figure 1-2) wherein a fin structure (fin part 60) comprises a first fin (outer fin 66) and a last fin (outer fin 68), which are coupled to opposing sides (left and right sides) of the plurality of fins (inner fins 62 and 64) to complete the fin structure (60) and prevent air leakage (see Paragraphs [0023]-[0024]) from sides (left and right sides) of the fin structure (60), wherein the first fin (66) and the last fin (68) do not include an integrated airflow guiding structure (66 and 68 not including cutout 62a, where 62a corresponds to cutout 24’ in Wang).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the outer fins of Wang to not include the cutout 24’ as taught in Wang ‘811. Doing so would have created a chamber between the outer fins and the cutout 24’ to help direct airflow and improve heat transfer (see Paragraphs [0023]-[0024] in Wang ‘811).
Regarding claim 2, Wang in view of Wang ‘811 teaches the fin structure as recited in claim 1, and further teaches (in Wang) wherein the at least one structure (24’ and 25’) is formed anywhere along an egress side (outlet opposite fan 60) of each of the plurality of fins (20’) where the airflow exits the fin structure (see Figure 6).
Regarding claim 3, Wang in view of Wang ‘811 teaches the fin structure as recited in claim 2, and further teaches (in Wang) wherein the at least one structure (24’ and 25’) is formed within a lower portion (see Figure 6) of each of the plurality of fins (20’) on the egress side (outlet opposite 60).
Regarding claim 4, Wang in view of Wang ‘811 teaches the fin structure as recited in claim 2, and further teaches (in Wang) wherein the at least one structure (24’ and 25’) is formed by cutting a substantially rectangular shaped tab (folded flange 25’) within each of the plurality of fins (20’) on the egress side (opposite 60), and bending the tab inward (Paragraph [0023], “A folded flange 25′ is formed by each fin 20′ at the inclined portion of the outlets. The flanges 25′ connect with each other to block the inclined portion of the outlets”).
Regarding claim 5, Wang in view of Wang ‘811 teaches the fin structure as recited in claim 4, and further teaches (in Wang) wherein the substantially rectangular shaped tab (25’) is formed within each of the plurality of fins (20’) at an inclined angle from the primary airflow direction (Paragraph [0023], the fan 60 is blocked and then guided by the flanges 25′ to flow inclinedly downwards and rearwards toward the printed circuit board), and bent inward to form a baffle (Paragraph [0023], “A folded flange 25′ is formed by each fin 20′ at the inclined portion of the outlets. The flanges 25′ connect with each other to block the inclined portion of the outlets”).
Because the fin structure of claimed invention has similar structure and proportion to the fin structure of Wang as modified by Wang ‘811, the limitation “at an angle approximately -75° to 75° from the primary airflow direction” is held to be merely a selection of optimal working parameters established through routine experimentation, and thus obvious to a person of ordinary skill in the art. MPEP § 2144.05(II)(A); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). A person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range of “approximately -75° to 75°” to establish the desired amount of airflow directed at surrounding heat generating components.
Regarding claim 6, Wang in view of Wang ‘811 teaches the fin structure as recited in claim 5, and further teaches (in Wang) wherein the baffle (“inclined portion” formed by flanges 25’) captures the portion of the airflow (from fan 60) and redirects the captured portion in a substantially downward direction (see Figure 6) toward one or more heat generating components arranged in a vicinity of the heat generating component (Paragraph [0023], “As shown in FIG. 6, one part of the airflow generated by the fan 60 is blocked and then guided by the flanges 25′ to flow inclinedly downwards and rearwards toward the printed circuit board at a place neighboring where the CPU is located. Therefore, an electronic component (for example, a voltage regulating module (VRM)) can also be cooled by the heat dissipation device.”).
Regarding claim 9, Wang discloses an information handling system, comprising: a heat generating component (Paragraphs [0022]-[0023], fins dissipating heat produced by CPU); a heat sink (Paragraph [0009] and [0023], heat sink having a heat absorbing base contacting the heat producing electronic component) thermally coupled to the heat generating component (CPU) for conducting heat generated by the heat generating component (CPU); a fin structure (comprised of fins 20’, cutout 24’, and flange 25’) thermally coupled to the heat sink (Paragraph [0023], “plurality of fins 20′ arranged on the base”) for dissipating the heat conducted by the heat sink (“heat sink”) via convection or radiation into a lower temperature region surrounding the heat generating component (Paragraph [0023], fins 20’ cooled through airflow produced by fan 60), wherein the fin structure (comprised of fins 20’, cutout 24’, and flange 25’) comprises: a plurality of fins (fins 20’) arranged parallel to one another (see Figure 5), wherein air flows through the plurality of fins (20’) in a primary airflow direction (Figure 6, lateral direction); at least one structure (cutout 24’ and flange 25’) integrated within each of the plurality of fins (20’), wherein the at least one structure (24’ and 25’) is configured to redirect a portion of the airflow in a direction (Figure 6, downward direction), which differs from the primary airflow direction (Paragraph [0023], “As shown in FIG. 6, one part of the airflow generated by the fan 60 is blocked and then guided by the flanges 25′ to flow inclinedly downwards and rearwards toward the printed circuit board”).
Wang does not disclose wherein the fin structure comprises a first fin and a last fin, which are coupled to opposing sides of the plurality of fins to complete the fin structure and prevent air leakage from sides of the fin structure, wherein the first fin and the last fin do not include an integrated airflow guiding structure.
However, Wang ‘811 teaches (in Figure 1-2) wherein a fin structure (fin part 60) comprises a first fin (outer fin 66) and a last fin (outer fin 68), which are coupled to opposing sides (left and right sides) of the plurality of fins (inner fins 62 and 64) to complete the fin structure (60) and prevent air leakage from sides (left and right sides) of the fin structure (60), wherein the first fin (66) and the last fin (68) do not include an integrated airflow guiding structure (66 and 68 not including cutout 62a, where 62a corresponds to cutout 24’ in Wang).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the outer fins of Wang to not include the cutout 24’ as taught in Wang ‘811. Doing so would have created a chamber between the outer fins and the cutout 24’ to help direct airflow and improve heat transfer ((see Paragraphs [0023]-[0024] in Wang ‘811).
Regarding claim 10, Wang in view of Wang ‘811 teaches the information handling system as recited in claim 9, further comprising (in Wang) one or more active cooling components (fan 60) coupled to, or mounted near, the heat sink (Paragraph [0023], “a fan 60 is fastened to the heat sink”) and the fin structure (20’, 24’, and 25’) to increase airflow velocity through the fin structure (20’, 24’, and 25’) and improve heat dissipation (Paragraph [0023], fan 60 producing airflow in the lateral direction through channels formed by fins 20’).
Regarding claim 11, Wang in view of Wang ‘811 teaches the information handling system as recited in claim 9, and further teaches (in Wang) wherein the at least one structure (24’ and 25’) is formed anywhere along an egress side (outlet opposite 60) of each of the plurality of fins (20’) where the airflow exits the fin structure (20’, 24’, and 25’).
Regarding claim 12, Wang in view of Wang ‘811 teaches the information handling system as recited in claim 11, and further teaches (in Wang) wherein the at least one structure (24’ and 25’) is formed within a lower portion of each of the plurality of fins (20’) on the egress side (outlet opposite 60) (see Figures 5 and 6).
Regarding claim 13, Wang in view Wang ‘811 teaches the information handling system as recited in claim 11, and further teaches (in Wang) wherein the at least one structure (24’ and 25’) is formed by cutting a substantially rectangular shaped tab (folded flange 25’) within each of the plurality of fins (20’) on the egress side (opposite 60), and bending the tab inward (Paragraph [0023], “A folded flange 25′ is formed by each fin 20′ at the inclined portion of the outlets. The flanges 25′ connect with each other to block the inclined portion of the outlets”).
Regarding claim 14, Wang in view of Wang ‘811 teaches the information handling system as recited in claim 13, and further teaches (in Wang) wherein the substantially rectangular shaped tab (25’) is formed within each of the plurality of fins (20’) at an inclined angle from the primary airflow direction (Paragraph [0023], the fan 60 is blocked and then guided by the flanges 25′ to flow inclinedly downwards and rearwards toward the printed circuit board), and bent inward to form a baffle (Paragraph [0023], “A folded flange 25′ is formed by each fin 20′ at the inclined portion of the outlets. The flanges 25′ connect with each other to block the inclined portion of the outlets”).
Because the fin structure of claimed invention has similar structure and proportion to the fin structure of Wang as modified by Wang ‘811, the limitation “at an angle approximately -75° to 75° from the primary airflow direction” is held to be merely a selection of optimal working parameters established through routine experimentation, and thus obvious to a person of ordinary skill in the art. MPEP § 2144.05(II)(A); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). A person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range of “approximately -75° to 75°” to establish the desired amount of airflow directed at surrounding heat generating components.
Regarding claim 15, Wang in view of Wang ‘811 teaches the information handling system as recited in claim 14, and further (in Wang) teaches wherein the baffle (“inclined portion” formed by flanges 25’) captures the portion of the airflow (from fan 60) and redirects the captured portion in a substantially downward direction (see Figure 6) toward one or more heat generating components arranged in a vicinity of the heat generating component (Paragraph [0023], “As shown in FIG. 6, one part of the airflow generated by the fan 60 is blocked and then guided by the flanges 25′ to flow inclinedly downwards and rearwards toward the printed circuit board at a place neighboring where the CPU is located. Therefore, an electronic component (for example, a voltage regulating module (VRM)) can also be cooled by the heat dissipation device.”).
Regarding claim 16, Wang in view of Wang ‘811 teaches the information handling system as recited in claim 13, and further teaches (in Wang) wherein the substantially rectangular shaped tab (flange 25’) is formed substantially parallel to the egress side (outlet opposite fan 60) of each of the plurality of fins (20’), and bent inward to form a divider (Paragraph [0023], “A folded flange 25′ is formed by each fin 20′ at the inclined portion of the outlets. The flanges 25′ connect with each other to block the inclined portion of the outlets”), which is substantially perpendicular to the primary airflow direction (Figure 6, lateral direction).
Regarding claim 17, Wang in view of Wang ‘811 teaches the information handling system as recited in claim 16, and further teaches (in Wang) wherein the divider (“inclined portion” formed by flanges 25’) divides the airflow (from fan 60) between the primary airflow direction (Figure 6, lateral direction) and a secondary airflow direction (Figure 6, downward direction), and wherein the portion of the airflow (from fan 60) in the secondary airflow direction (downward direction) provides a cooling effect to one or more heat generating components arranged in a vicinity of the heat generating component (Paragraph [0023], “As shown in FIG. 6, one part of the airflow generated by the fan 60 is blocked and then guided by the flanges 25′ to flow inclinedly downwards and rearwards toward the printed circuit board at a place neighboring where the CPU is located. Therefore, an electronic component (for example, a voltage regulating module (VRM)) can also be cooled by the heat dissipation device.”).
Claims 7-8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US Publication No. 2006/0137861) in view of Hatada (US Publication 5077601).
Regarding claim 7, Wang discloses a fin structure, comprising: a plurality of fins (fins 20’) arranged parallel to one another (see Figure 5) and configured to dissipate thermal energy (Paragraph [0002], “The present invention relates generally to heat dissipation devices, and more particularly to heat dissipation devices for cooling electronic devices on a substrate”), which is generated by a heat generating component (Paragraphs [0022]-[0023], fins dissipating heat produced by CPU) and conducted by a heat sink (Paragraph [0009] and [0023], heat sink having a heat absorbing base contacting the heat producing electronic component) to the fin structure via convection (airflow produced by fan 60), wherein air flows through the plurality of fins (20’) in a primary airflow direction (Figure 6, lateral direction); and a divider (comprised folded flanges 25’) integrated within an egress side (opposite fan 60) of each of the plurality of fins (20’) where the airflow exits the fin structure (see Figure 6), wherein the divider (25’s) is formed substantially perpendicular (see Figure 6) to the primary airflow direction (Figure 6, lateral direction) to redirect a portion of the airflow (bottom portion of airflow from 60) in a direction (Figure 6, bottom half of airflow directed in downward direction), which differs from the primary airflow direction (Figure 6, lateral direction); and wherein the divider (25’s) is formed by: (a) cutting a substantially rectangular shaped tab (each flange 25’) within each of the plurality of fins (20’) on the egress side (opposite 60), wherein the substantially rectangular shaped tab (each 25’) is formed substantially parallel (see Figure 6) to the egress side (opposite 60) of each of the plurality of fins (20), and (b) bending the substantially rectangular tab (25’) inward to form the divider (Paragraph [0023], A folded flange 25′ is formed by each fin 20′ at the inclined portion of the outlets. The flanges 25′ connect with each other to block the inclined portion of the outlets”).
While Wang teaches wherein the divider (25’s) is formed substantially perpendicular to the primary airflow direction (Figure 6, lateral direction); and wherein the substantially rectangular shaped tab (each 25’) is formed parallel to the egress side (opposite 60) (see Figure 6), Wang does not explicitly state wherein the divider is formed perpendicular to the primary airflow direction; and wherein the substantially rectangular shaped tab is formed parallel to the egress side. 
However, Hatada teaches wherein the divider (comprised of guide plates 14a-14b) is formed perpendicular (see column 9, lines 55-65) to the primary airflow direction (air 4) to redirect a portion (vertical flow component 6) of the airflow (4) in a direction (vertical direction), which differs from the primary airflow direction (lateral direction); and wherein the substantially rectangular shaped tab (guide plate 14a) is formed parallel (see column 9, lines 55-65) to the egress side (side of fin 3a-3b adjacent duct 1c) of each of the plurality of fins (Figures 1 and 13, heat radiation fins 3 being comprised of fins 3a-3b, wherein 3a and 3b are comprised of a plurality of stacked fins).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified cutout 24’ and flange 25’ of Wang to be oriented perpendicular to the primary airflow direction as taught in Hatada. Doing so would have not only directed flow toward the heat sources, but would have also created turbulent flow between the fins, increasing the cooling effect (see column 9, lines 65-67 and column 10, lines 1-2 in Hatada).
Regarding claim 8, Wang in view of Hatada teaches the fin structure as recited in claim 7, and further teaches (in Wang) wherein the divider (“inclined portion” formed by flanges 25’ as modified by Hatada) divides the airflow (from fan 60) between the primary airflow direction (Figure 6, lateral direction) and a secondary airflow direction (Figure 6, downward direction), and wherein the portion of the airflow (from fan 60) in the secondary airflow direction (downward direction) provides a cooling effect to one or more heat generating components arranged in a vicinity of the heat generating component (Paragraph [0023], “As shown in FIG. 6, one part of the airflow generated by the fan 60 is blocked and then guided by the flanges 25′ to flow inclinedly downwards and rearwards toward the printed circuit board at a place neighboring where the CPU is located. Therefore, an electronic component (for example, a voltage regulating module (VRM)) can also be cooled by the heat dissipation device.”).
Regarding claim 18, Wang discloses a method to form a stacked fin structure (comprised of fins 20’, cutout 24’ and flange 25’) including a plurality of fins (fins 20’),  wherein the stacked fin structure (comprised of fins 20’, cutout 24’ and flange 25’) is configured to dissipate thermal energy (Paragraph [0002], “The present invention relates generally to heat dissipation devices, and more particularly to heat dissipation devices for cooling electronic devices on a substrate”) via airflow (airflow produced by fan 60) through the plurality of fins (20’) in a primary airflow direction (Figure 6, lateral direction), the method comprising: 
forming a substantially rectangular shaped tab (folded flange 25’) within an egress side (outlet opposite fan 60) of each of the plurality of fins (20’), wherein the substantially rectangular shaped tab (flange 25’) is formed substantially parallel to the egress side (outlet opposite 60) of each of the plurality of fins (20’); 
bending the substantially rectangular shaped tab (25’ being a “folded flange”) inward to form a divider (flanges 25’ establishing a blocking inclined structure) on the egress side (opposite 60) of each fin (20’), wherein the divider (comprised of flanges 25’s) is formed substantially perpendicular (see Figure 6) to the primary airflow direction (Figure 6, lateral direction) to redirect a portion of the airflow (Figure 6, bottom portion of airflow) in a direction (downward direction), which differs from the primary airflow direction (lateral direction); stacking the plurality of fins (20’) together (see Figure 5); and coupling a first fin (Figure 5, left most fin) and a last fin (Figure 5, right most fin) to opposing sides of the stacked plurality of fins (20’) to complete the stacked fin structure (comprised of fins 20’, cutout 24’ and flange 25’).
While Wang teaches wherein the substantially rectangular shaped tab (flange 25’) is formed substantially parallel to the egress side (outlet opposite 60) of each of the plurality of fins (20’); and wherein the divider (comprised of flanges 25’s) is formed substantially perpendicular (see Figure 6) to the primary airflow direction (Figure 6, lateral direction), Wang does not explicitly disclose wherein the substantially rectangular shaped tab is formed parallel to the egress side of each of the plurality of fins; and wherein the divider is formed perpendicular to the primary airflow direction to redirect a portion of the airflow in a direction.
However, Hatada teaches wherein the substantially rectangular shaped tab (guide plate 14a) is formed parallel (see column 9, lines 55-65) to the egress side (side of fin 3a-3b adjacent duct 1c) of each of the plurality of fins (Figures 1 and 13, heat radiation fins 3 being comprised of fins 3a-3b, wherein 3a and 3b are comprised of a plurality of stacked fins); and wherein the divider (comprised of guide plates 14a-14b) is formed perpendicular (see column 9, lines 55-65) to the primary airflow direction (air 4) to redirect a portion (vertical flow component 6) of the airflow (4) in a direction (vertical direction), which differs from the primary airflow direction (lateral direction).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified cutout 24’ and flange 25’ of Wang to be oriented perpendicular to the primary airflow direction as taught in Hatada. Doing so would have not only directed flow toward the heat sources, but would have also created turbulent flow between the fins, increasing the cooling effect (see column 9, lines 65-67 and column 10, lines 1-2 in Hatada).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US Publication No. 2006/0137861) in view of Hatada (US Publication 5077601) and Wang (US Publication No. 2005/0073811, hereinafter referred to as “Wang ‘811”).
Regarding claim 19, Wang in view of Hatada teaches the method as recited in claim 18, but does not teach wherein the first fin and the last fin prevent air leakage from sides of the stacked fin structure and do not include an integrated air guiding structure.
However, Wang ‘811 teaches (in Figure 1-2) a fin structure (fin part 60) wherein a first fin (outer fin 66) and a last fin (outer fin 68), which are coupled to opposing sides (left and right sides) of the plurality of fins (inner fins 62 and 64) to complete the fin structure (60) and prevent air leakage from sides (left and right sides) of the stacked fin structure (60), wherein the first fin (66) and the last fin (68) do not include an integrated airflow guiding structure (66 and 68 not including cutout 62a, where 62a corresponds to cutout 24’ in Wang).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the outer fins of Wang as modified by Hatada to not include the cutout 24’ as taught in Wang ‘811. Doing so would have created a chamber between the outer fins and the cutout 24’ to help direct airflow and improve heat transfer (Paragraph [0023]-[0024] in Wang ‘811).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAGE STEPHEN CRUM whose telephone number is (571)272-3373. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adrian Scott Wilson can be reached at (571) 270-3907. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.C./Examiner, Art Unit 2841                                                                                                                                                                                                        

/ADRIAN S WILSON/             Primary Examiner, Art Unit 2841